



When recorded, return to:    RECORD IN DEED OF TRUST RECORDS
    TRAVIS COUNTY, TEXAS
Thompson & Knight LLP    AND MONTGOMERY COUNTY, TEXAS
1722 Routh Street, Suite 1500    
Dallas, Texas 75201    
Attention: Matthew H. Swerdlow


NOTICE OF CONFIDENTIALITY RIGHTS; IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER
    




SECOND MODIFICATION AGREEMENT


This SECOND MODIFICATION AGREEMENT (this “Agreement”) dated effective as of June
12, 2020 (the “Effective Date”) by and between STRATUS PROPERTIES INC., a
Delaware corporation (“Stratus”), STRATUS PROPERTIES OPERATING CO., L.P., a
Delaware limited partnership (“SPOC”), CIRCLE C LAND, L.P., a Texas limited
partnership (“Circle C”), AUSTIN 290 PROPERTIES, INC., a Texas corporation
(“Austin”), THE VILLAS AT AMARRA DRIVE, L.L.C., a Texas limited liability
company (“Amarra”), 210 LAVACA HOLDINGS, L.L.C., a Texas limited liability
company (“Lavaca”), MAGNOLIA EAST 149, L.L.C., a Texas limited liability company
(“Magnolia”), and STRATUS LAKEWAY CENTER, L.L.C., a Texas limited liability
company (“Lakeway”) (Stratus, SPOC, Circle C, Austin, Amarra, Lavaca, Magnolia,
and Lakeway are sometimes referred to in this Agreement severally as
“Borrower”), and COMERICA BANK (“Lender”);


W I T N E S S E T H:


A.The following documents were previously executed and delivered by Borrower to
Lender, inter alia, relating to a loan (the “Loan”) in the original principal
sum of $60,000,000.00, each dated June 29, 2018:
i.    that certain Loan Agreement (the “Loan Agreement”);
ii.    that certain Revolving Promissory Note, payable to the order of Lender in
the original principal sum of $60,000,000.00 (the “Note”);
iii.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Stratus to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018103071 of the Official Public
Records of Travis County, Texas (the “Stratus Deed of Trust”);


    
-1-





--------------------------------------------------------------------------------





iv.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Circle C to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018103077 of the Official Public
Records of Travis County, Texas (the “Circle C Deed of Trust”);
v.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from SPOC to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103072 of the Official Public Records of
Travis County, Texas (the “SPOC Deed of Trust”);
vi.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Amarra to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103073 of the Official Public Records of
Travis County, Texas (the “Amarra Deed of Trust”);
vii.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Lavaca to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103074 of the Official Public Records of
Travis County, Texas (the “Lavaca Deed of Trust”);
viii.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Magnolia to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018062488 of the Official Public
Records of Montgomery County, Texas (the “Magnolia Deed of Trust”);
ix.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Lakeway to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2018103076 of the Official Public
Records of Travis County, Texas (the “Lakeway Deed of Trust”)
x.    that certain Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Rents from Austin to Brian P. Foley, Trustee, securing the payment
of the Note, covering certain real and personal property described therein,
recorded under Clerk’s File No. 2018103078 of the Official Public Records of
Travis County, Texas, (the “Austin Deed of Trust”; and together with the Stratus
Deed of Trust, Circle C Deed of Trust, the SPOC Deed of Trust, the Amarra Deed
of Trust, the Lavaca Deed of Trust, the Magnolia Deed of Trust, and the Lakeway
Deed of Trust collectively referred to as the “Deed of Trust”);




    
-2-





--------------------------------------------------------------------------------





xi.    that certain Subordination Agreement, recorded under Clerk’s File No.
2018106189 of the Official Public Records of Travis County, Texas, executed by
SPOC in favor of Lender (the “Subordination Agreement”);
xii.    that certain Security Agreement, executed by Stratus in favor of Lender
(the “Stratus Security Agreement”); and
xiii.    that certain Assignment of Reimbursables, Credits and Other Fees
executed by Borrower in favor of Lender (the “Assignment of Reimbursables”).
The instruments described above, the Prior Modification, this Agreement and all
other documents evidencing, securing or otherwise executed in connection with
the Loan, being herein collectively called the “Loan Documents”;
B.The Loan Documents were previously modified by that certain Modification
Agreement dated April 14, 2020, executed by Borrower and Lender (the “Prior
Modification”);
C.The Note, as such defined term is affected by this Agreement, is currently due
and payable on September 27, 2020;
D.Borrower has requested that Lender extend the term of the Note to September
27, 2022, and make certain modifications to the Loan Documents, and Lender is
willing to do so on the terms and conditions set forth below; and
E.Lender is the owner and holder of the Note and Borrower is the owner of the
legal and equitable title to the Mortgaged Property.
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning given to such capitalized terms in the Loan Agreement.


2.Extension of Maturity Date. The maturity date of the Note is hereby extended
to September 27, 2022 (the “Maturity Date”), and the liens, security interests,
assignments and other rights evidenced by the Loan Documents are hereby renewed
and extended to secure payment of the Note as extended hereby. Without limiting
the foregoing, the term “Maturity Date” and other references to the maturity of
the Loan or the Note used in the Note, any Deed of Trust, the Loan Agreement and
other Loan Documents are likewise amended to mean and refer to “September 27,
2022” (or such earlier date on which the entire unpaid principal amount of the
Loan becomes due and payable whether by the lapse of time, acceleration or
otherwise; provided, however, if any such date is not a Business Day, then the
Maturity Date shall be the next succeeding Business Day). Borrower shall have no
further rights to extend the maturity date of the Note.


3.Extension Fee. Contemporaneously with the execution hereof, and as a condition
to the effectiveness of this Agreement, Borrower shall pay to Lender an
extension fee in the




    
-3-





--------------------------------------------------------------------------------





amount of $300,000.00.


4.Modification of Loan Agreement.


(a)    Section 4.19 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:


4.19    Appraisals.


(a) Supply Bank, at Borrowers’ expense, with new or recertified Appraisals from
time to time upon Bank’s request; provided, (i) such Appraisals shall be updated
at least one time every two (2) years and (ii) so long as no Default or Event of
Default shall have occurred and be continuing, Borrowers shall not be obligated
to pay for any such Appraisals more frequently than once during any calendar
year; subject, however, to (a) the updated information regarding reconciliation
of value as may be required by Bank in connection with a partial release, as
more fully set forth in Addendum 3 (a “Partial Release”) and (b) Bank’s right to
require an updated Appraisal pursuant to Section 4.19(b) of this Agreement.
Without limiting the foregoing in any manner, Borrower may, from time to time
and at its cost and expense, and without affecting Bank’s right to require any
updated Appraisal pursuant to this Section 4.19, obtain and deliver to Bank new
Appraisals or updates of existing Appraisals, provided such Appraisals comply
with the requirements of this Agreement, for the purposes of updating the
Borrowing Base Limitation.


(b) After an Entitlement Event as determined by Bank, and upon Bank’s request,
supply Bank, at Borrowers’ expense, with a new or recertified Appraisal of all
or any portion of the Mortgaged Property.


(b)    The following definition is hereby added to Section 1.1 of Addendum 1 to
the Loan Agreement:


“Entitlement Event” shall mean Borrower obtains land use or development
entitlements or any other approval issued or confirmed by the applicable
Governmental Authority, municipal utility district, or other governmental
authority, increasing the permitted development density or development
capabilities, uses, or allowances of all or any portion of the Mortgaged
Property (whether by increasing the committed potable public water, sanitary
sewer, and/or storm water service, substituting multiple condominium regimes in
place of subdivided lots, zoning, or otherwise).


5.Representations and Warranties. Borrower hereby represents and warrants that
(a) Borrower is the sole legal and beneficial owner of the Mortgaged Property
(other than the Mortgaged Property which has been released by Lender from the
liens of the Deed of Trust); (b) Borrower is duly organized and legally existing
under the laws of the state of its organizations


    
-4-





--------------------------------------------------------------------------------





and is duly qualified to do business in the State of Texas; (c) the execution
and delivery of, and performance under this Agreement are within Borrower’s
power and authority without the joinder or consent of any other party and have
been duly authorized by all requisite action and are not in contravention of law
or the powers of Borrower’s articles of incorporation and bylaws; (d) this
Agreement constitutes the legal, valid and binding obligations of Borrower
enforceable in accordance with its terms; (e) the execution and delivery of this
Agreement by Borrower do not contravene, result in a breach of or constitute a
default under any deed of trust, loan agreement, indenture or other contract,
agreement or undertaking to which Borrower is a party or by which Borrower or
any of its properties may be bound (nor would such execution and delivery
constitute such a default with the passage of time or the giving of notice or
both) and do not violate or contravene any law, order, decree, rule or
regulation to which Borrower is subject; and (f) to the best of Borrower’s
knowledge there exists no uncured default under any of the Loan Documents.
Borrower agrees to indemnify and hold Lender harmless against any loss, claim,
damage, liability or expense (including without limitation reasonable attorneys’
fees) incurred as a result of any representation or warranty made by it herein
proving to be untrue in any respect.


6.Further Assurances. Borrower, upon request from Lender, agrees to execute such
other and further documents as may be reasonably necessary or appropriate to
consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the loan evidenced by the
Note.


7.Default; Remedies. If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, subject to the applicable notice and/or cure periods provided in
Section 6.1 of the Loan Agreement, Borrower shall be deemed to be in default
under the Deed of Trust and Lender shall be entitled at its option to exercise
any and all of the rights and remedies granted pursuant to the any of the Loan
Documents or to which Lender may otherwise be entitled, whether at law or in
equity.


8.Endorsement to Mortgagee Title Policy. Contemporaneously with the execution
and delivery hereof, and as a condition to the effectiveness of this Agreement,
Borrower shall, at its sole cost and expense, arrange for recordation of this
Agreement in each county where the Mortgaged Property is located and obtain and
deliver to Lender an endorsement of the Title Policy insuring the lien of the
Deed of Trust, under Procedural Rule P-9b(3) of the applicable title insurance
rules and regulations, in form and content acceptable to Lender, stating that
the company issuing said Title Policy will not claim that policy coverage has
terminated or that policy coverage has been reduced, solely by reason of the
execution of this Agreement.


9.Ratification of Loan Documents. Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect. Any modification herein of any of the Loan Documents shall in
no way adversely affect the security of the Deed of Trust and the other Loan
Documents for the payment of the Note. The Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects. All liens,
security interests, mortgages and assignments granted or created by or




    
-5-





--------------------------------------------------------------------------------





existing under the Loan Documents remain unchanged and continue, unabated, in
full force and effect, to secure Borrower’s obligation to repay the Note.


10.Liens Valid; No Offsets or Defenses. Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.


11.Merger; No Prior Oral Agreements. This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements. No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower. Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.


11.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation hereof and the consummation of the transactions specified
herein, including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.


12.    Release of Lender. Borrower hereby releases, remises, acquits and forever
discharges Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
Effective Date, and in any way directly or indirectly arising out of or in any
way connected to this Agreement or any of the Loan Documents or any of the
transactions associated therewith, or the Mortgaged Property, including
specifically but not limited to claims of usury.


13.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.


14.    Severability. If any covenant, condition, or provision herein contained
is held to be invalid by final judgment of any court of competent jurisdiction,
the invalidity of such covenant, condition, or provision shall not in any way
affect any other covenant, condition or provision herein contained.




    
-6-





--------------------------------------------------------------------------------





15.    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement.


16.    Representation by Counsel. The parties acknowledge and confirm that each
of their respective attorneys have participated jointly in the review and
revision of this Agreement and that it has not been written solely by counsel
for one party. The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.


17.    Governing Law. This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.


18.    Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


19.    Notice of No Oral Agreements. Borrower and Lender hereby take notice of
and agree to the following:


A.    PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A
LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS
NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.


B.    PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE
DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.


C.    THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGE FOLLOWS]


    
-7-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of the date first above written.


BORROWER:


STRATUS PROPERTIES INC.,
a Delaware corporation 



By:  /s/ William H. Armstrong III            
William H. Armstrong III, President


AUSTIN 290 PROPERTIES, INC.,
a Texas corporation




By:  /s/ William H. Armstrong III            
William H. Armstrong III, President


   
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By: STRS L.L.C., a Delaware limited liability company, General Partner


          By Stratus Properties Inc., a Delaware corporation, Sole Member


                  By:  /s/ William H. Armstrong III     
                         William H. Armstrong III
                         President


THE VILLAS AT AMARRA DRIVE, L.L.C., a Texas limited liability company


By: STRS L.L.C., a Delaware limited liability company, Manager


        By Stratus Properties Inc., a Delaware corporation, Sole Member


                By:  /s/ William H. Armstrong III        
                       William H. Armstrong III
                       President






CIRCLE C LAND, L.P.,
a Texas limited partnership


By: Circle C GP, L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


                  By:  /s/ William H. Armstrong III     
                         William H. Armstrong III
                         President




210 LAVACA HOLDINGS, L.L.C.,
a Texas limited liability company


By: STRS L.L.C., a Delaware limited liability company, Manager


         By: Stratus Properties Inc., a Delaware corporation, Sole Member


                  By:  /s/ William H. Armstrong III     
                         William H. Armstrong III
                         President







    
[Signature Page – Second Modification Agreement]



--------------------------------------------------------------------------------





MAGNOLIA EAST 149, L.L.C.,
a Texas limited liability company


By: STRS L.L.C., a Delaware limited liability company, Manager


   By: Stratus Properties Inc., a Delaware corporation, Sole Member




   By:  /s/ William H. Armstrong III
                          William H. Armstrong III
                          President




STRATUS LAKEWAY CENTER, L.L.C.,
a Texas limited liability company


By: STRS L.L.C., a Delaware limited liability company, Manager


   By: Stratus Properties Inc., a Delaware corporation, Sole Member




   By:  /s/ William H. Armstrong III
                          William H. Armstrong III
                          President











    
[Signature Page – Second Modification Agreement]



--------------------------------------------------------------------------------







STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Stratus Properties Inc., a Delaware corporation,
on behalf of said corporation.


/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Stratus Properties Inc., a Delaware corporation,
Sole Member of STRS L.L.C., a Delaware limited liability company, General
Partner of Stratus Properties Operating Co., L.P., a Delaware limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.


/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Stratus Properties Inc., a Delaware corporation,
Sole Member of Circle C GP, L.L.C., a Delaware limited liability company,
General Partner of Circle C Land, L.P., a Texas limited partnership, on behalf
of said corporation, limited liability company and limited partnership.


/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        


    
[Signature Page – Second Modification Agreement]



--------------------------------------------------------------------------------





STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Austin 290 Properties, Inc., a Texas corporation,
on behalf of said corporation.


/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Stratus Properties Inc., a Delaware corporation,
Sole Member of STRS L.L.C., a Delaware limited liability company, Manager of The
Villas at Amarra Drive, L.L.C., a Texas limited liability company, on behalf of
said corporation and limited liability companies.




/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Stratus Properties Inc., a Delaware corporation,
Sole Member of STRS L.L.C., a Delaware limited liability company, Manager of 210
Lavaca Holdings, L.L.C., a Texas limited liability company, on behalf of said
corporation and limited liability companies.




/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        








    
[Signature Page – Second Modification Agreement]



--------------------------------------------------------------------------------





STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William
H. Armstrong III, President of Stratus Properties Inc., a Delaware corporation,
Sole Member of STRS L.L.C., a Delaware limited liability company, Manager of
Magnolia East 149, L.L.C., a Texas limited liability company, on behalf of said
corporation and limited liability companies.




/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12 day of June, 2020, by
William H. Armstrong III, President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Manager of Stratus Lakeway Center, L.L.C., a Texas limited liability company, on
behalf of said corporation and limited liability companies.




/s/ Jenny Foster    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 04-13-2022    
Printed Name of Notary: Jenny Foster        










    
[Signature Page – Second Modification Agreement]



--------------------------------------------------------------------------------





LENDER:


COMERICA BANK




By: /s/ Elaine K. Houston             
Elaine K. Houston, Vice President


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the 12th day of June, 2020, by
Elaine K. Houston, Vice President of Comerica Bank, on behalf of said bank.




/s/ Brenda Hindsman    
[SEAL]
Notary Public, State of Texas

My Commission Expires: 12-02-2023    
Printed Name of Notary: Brenda Hindsman        






    
[Signature Page – Second Modification Agreement]

